Citation Nr: 1719642	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for avascular necrosis of carpal bones (previously rated as left wrist strain status post wrist surgery (minor)) prior to January 5, 2015, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2, 2004 to August 21, 2009.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for left wrist strain, status post wrist surgery with scars (minor) with an evaluation of 10 percent effective August 22, 2009.

In August 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

In a November 2015 rating decision, the Appeals Management Center (AMC) granted service connection for carpal tunnel syndrome, left radial with an evaluation of 10 percent effective August 22, 2009 and increased the disability rating for avascular necrosis of carpal bones (previously rated as left wrist strain status post wrist surgery (minor)) to 20 percent from January 5, 2015.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to May 24, 2011, at no time was the Veteran's left wrist shown to have favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion.

2.  From May 24, 2011, the Veteran's left wrist disability more nearly approximates that of favorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to May 24, 2011, for left wrist disability have not been met. and in excess of 20 percent from May 24, 2011 thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215-5024 (2016).

2.  The criteria for a 20 percent rating, but no higher, from May 24, 2011, for left wrist disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215-5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, with regard to the left wrist disability, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of the claim, followed by additional notices.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and VA records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Although the Veteran's representative asserted that the Veteran was not examined by a specialist, the Board finds that the VA examination was adequate for the reasons previously noted.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Disability Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned and are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that the June 2009, May 2011, and January 2015 VA examinations include only active range of motion findings and do not include range of motion findings for passive range of motion.   All three examinations did not specify whether the results were weight-bearing or non-weight bearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  Initially, remanding for another examination would not remedy the lack of testing performed at the examinations.  With regard to the last two examinations in May 2011 and January 2015, the Board notes, per below, that the Veteran has been assigned a 20 percent rating based on ankylosis and a higher rating is being denied on the basis that there is not unfavorable ankylosis of the wrist.  Since the Veteran is rated based on ankylosis going forward, there is no need for further Correia considerations since they are based on motion findings.

Prior to January 5, 2015, the Veteran's left wrist strain status post wrist surgery (minor) was evaluated by the RO as 10 percent compensable, under 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5024, effective August 22, 2009 to January 5, 2015.  Currently, from January 5, 2015, the RO classified the Veteran's left wrist strain as avascular necrosis of carpal bones and assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The Veteran is also service-connected for carpal tunnel syndrome of the left wrist but that matter and the symptoms related thereto are not under appeal.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5215 provides for the evaluation of limitation of motion of the wrist.  See 38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  This is the maximum possible schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).

Diagnostic Code 5214 provides for ankylosis of the wrist.  See 38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted where wrist ankylosis of a minor extremity is favorable in 20 degrees or 30 degrees dorsiflexion.  A 30 percent disability rating is warranted where wrist ankylosis of a minor extremity is in any other position, except favorable.  Id.  A 40 percent disability rating is warranted where wrist ankylosis of a minor extremity is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  The Veteran does not have X-ray evidence of arthritis or the diseases under Diagnostic Codes 5013 through 5024.

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2016).

In January 2007, the Veteran underwent excision of a recurrent dorsal wrist ganglion, dorsal schapholunate ligament augmentation with dorsal casulodesis (fixation of the capsule), left thumb trapeziometacarpal joint ligament reconstruction with abductor pollicis longus tendon transfer, abductor pollicis longus tendon shortening, and dorsal trapeziomedial joint capsulodesis.  In July 2007, she was treated for joint pain localized in the left wrist.

In a June 2009 general medical examination, the Veteran reported weakness, stiffness, lack of endurance, fatigability, and pain in her left wrist that radiated to her hand.  She also reported that the pain was caused by physical activity, certain positions, holding, and gripping.  The Veteran reported that the pain was relieved by rest.  She also reported that she was able to function without medication.  At that time, the Veteran was diagnosed with left wrist strain, status post wrist surgery with scars.  On examination, the examiner noted that there were two linear scars on the left wrist, each measuring 2.5 cm by 0.2 cm with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema (swelling), tissue loss, keloid formation, hyperpigmentation (color darker than surrounding skin), hypopigmentation (color lighter than surrounding skin), abnormal texture, or functional limitation.  Upon examination, the examiner noted weakness, tenderness, and guarding of movement in the left wrist.  There was no edema (swelling), effusion (collection of fluid), redness, heat, or subluxation.  Range of motion of the left wrist was: dorsiflexion 32 degrees with pain at 32 degrees (normal dorsiflexion is 70 degrees), palmar flexion 30 degrees with pain at 30 degrees (normal palmar flexion is 80 degrees), ulnar deviation 11 degrees with pain at 11 degrees (normal ulnar deviation is 45 degrees), and radial deviation 15 degrees with pain at 15 degrees (normal radial deviation is 20 degrees).  The examiner opined that function of the left wrist would be additionally limited by pain, weakness, and fatigue on repetitive use, with pain as the primary limiting factor, but was unable to estimate the degree of additional limitation due to pain based on the scope of the examination.  Further, the examiner noted that there was no lack of endurance or incoordination on repetitive use.  At that time, X-rays of the left wrist showed evidence of surgical intervention with a retained metal anchor in the scaphoid and lunate carpal bones, presumable in reference to repair of the schapholunate ligament.

On May 24, 2011, the Veteran was afforded another VA examination.  The Veteran reported that she was able to do housework, but it was difficult and hurt her ankle, wrist and thumb.  She could not do yard work anymore because of these things and had to hire that out.  She could do her own self-care.  She used to do quite a bit of sports and had to stop running.  She used to do triathlons and could not do those anymore.  She could not ride a mountain bike.  She could not snowboard.  She could not hike.  She was able to do a few ski runs, but then her ankle would flare up.  Biking also bothered her joints.  She got a permanent medical disability from the Reserve, and that had been an adjustment because she wanted to stay in.  She worked at a consulting firm, typing and going to meetings.  She was able to do her usual work, but it hurt her hand, and she just would tough it out.  She denied any missed days.  There were no other specific limitations to the Veteran's activities of daily living (ADLs) or occupation.  Range of motion testing revealed active flexion to 20 degrees, passive flexion to 25 degrees with pain from 0 degrees.  Active extension 30 degrees, passive extension to 35 degrees with pain from 0 degrees.  Radial deviation 15 degrees with pain at 15 degrees.  Ulnar deviation actively to 5 degrees and passively to 10 degrees with pain from 5 degrees.  Repetitive motion did not change the Veteran's symptoms.  She had diffuse tenderness about the wrist.  There was a negative Tinel sign.  The examiner was unable to assess for Phalen's sign.  There was no deformity, swelling or erythema.

In January 2015 the Veteran underwent a VA examination.  The Veteran reported painful flexion and extension, difficulty dressing and performing two handed functions.  At the time, she did not report flare-ups.  The VA examiner noted that at the time the Veteran had favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  As noted in the introductory portion of this decision, the Veteran has been granted an evaluation of 20 percent effective January 5, 2015, based on favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  The examiner noted that the Veteran was capable of employment and was right-hand dominant.

Prior to January 5, 2015, the Board finds that a 20 percent rating is warranted as the Veteran had active extension (dorsiflexion) to 30 degrees and passive extension to 35 degrees, but she had pain throughout the entire motion.  In affording all benefit of the doubt, the Board finds that this is the equivalent of favorable ankylosis as there was no pain free motion to the 30-25 degree point.  However, before May 24, 2011, a rating in excess of 10 percent for left wrist strain was not warranted because at no time was the Veteran's left wrist shown to have favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion, or comparable symptoms of such.  Thus, as of May 24, 2011 a rating of 20 percent is assigned based on favorable ankylosis (or the functional equivalent) in 20 degrees to 30 degrees of dorsiflexion.  The January 2015 examination also specifically showed that level of impairment.  However, the Board finds that a higher 30 percent is not warranted at any time because unfavorable ankylosis of the left wrist is not shown.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against a rating in excess of 10 percent prior to May 24, 2011; the evidence supports a 20 percent rating, but no higher from May 24, 2011; and a preponderance of the evidence is against a rating higher than 20 percent from May 24, 2011.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left wrist disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  Therefore, referral for consideration of an extraschedular rating is not warranted.












							(Continued on the next page)

ORDER

Entitlement to a rating in excess of 10 percent prior to May 24, 2011, for avascular necrosis of carpal bones (previously rated as left wrist strain status post wrist surgery (minor)) is denied.

Entitlement to a 20 percent rating, but no higher, from May 24, 2011, for avascular necrosis of carpal bones (previously rated as left wrist strain status post wrist surgery (minor)) is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent from May 24, 2011 for avascular necrosis of carpal bones (previously rated as left wrist strain status post wrist surgery (minor)) is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


